      Case 2:20-cv-00275-DMF Document 24 Filed 04/17/20 Page 1 of 12



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    John Cox,                                         No. CV-20-0275-PHX-DMF
10                   Plaintiff,
11    v.                                                ORDER
12    Coralie Lee, et al.,
13                   Defendants.
14
15   I.     BACKGROUND

16          Plaintiff filed the Complaint in this matter on February 5, 2020 (Doc. 1). On

17   February 10, 2020, the Court directed that the Clerk of the Court seal Plaintiff’s Complaint

18   because it contained the minor child’s name; the Court directed that Plaintiff submit a

19   redacted complaint (Doc. 7). On February 14, 2020, Plaintiff filed a redacted Complaint

20   but failed to fully redact the minor child’s name (Doc. 9). The Court again directed that

21   the Clerk of the Court seal Plaintiff’s redacted Complaint (Doc. 9) and ordered that Plaintiff

22   file a fully redacted complaint (Doc. 11). On March 11, 2020, Plaintiff subsequently filed

23   another redacted Complaint (Doc. 17). The subsequently redacted Complaint (Doc. 17)

24   still contains the minor child’s name on page 5, line 24. The Court will direct that the Clerk

25   of the Court seal the redacted Complaint at Doc. 17, redact the minor’s name in the redacted

26   Complaint (Doc. 17) at page 5, line 24, and refile the newly redacted Complaint.

27          This matter is before the Court on Defendants’ Motion to Dismiss for Failure to

28   State a Claim Upon Which Relief Can be Granted pursuant to Rule 12(b)(6), Federal Rules
      Case 2:20-cv-00275-DMF Document 24 Filed 04/17/20 Page 2 of 12



 1   of Civil Procedure (“Fed. R. Civ. P.”) (Doc. 8), Plaintiff’s March 3, 2020, response to the
 2   motion to dismiss and counter motion for entry of default (Doc. 16), Defendants’ reply to
 3   the motion to dismiss combined with a motion to strike Plaintiff’s counter motion for entry
 4   of default (Doc. 19), and Plaintiff’s amended response to the motion to dismiss (Doc. 23).
 5   The motions are ripe for decision. All the named parties have consented to Magistrate
 6   Judge jurisdiction pursuant to 28 U.S.C. § 636(c) (Docs. 14, 21, 22).
 7          The Court notes that Defendant’s reply to the motion to dismiss (Doc. 19) references
 8   subject matter jurisdiction, and Plaintiff addressed federal versus state court subject matter
 9   jurisdiction in his amended response to the motion to dismiss (Doc. 23). Plaintiff’s
10   amended response to the motion to dismiss (Doc. 23) was improperly filed without leave
11   of Court, but the Court will not strike such because the Court will review all the parties’
12   arguments in light of the Court’s own question about whether the Court has subject matter
13   jurisdiction over the matters raised in the Complaint.
14          The Complaint is brought on behalf of a minor child by his biological father, John
15   (Jack) Cox, “as Next Friend, natural guardian, and designated Social Security
16   representative payee”. The Complaint regards the minor’s “thirty-five thousand five
17   hundred eleven dollars ($35,511.00) plus interest in Social Security backpay” which the
18   Complaint alleges “is being wrongfully withheld from” the minor and John (Jack) Cox.
19   The named defendants are the material already grandparents of the minor and their family
20   trust. The Complaint alleges that the named defendants and undescribed but fictitious
21   defendants are “intentionally depriving” the minor of the thirty-five thousand five hundred
22   eleven dollars ($35,511.00) plus interest in funds belonging to the minor that were
23   previously received by the minor’s mother as Social Security payments for the minor.
24          The Complaint alleges that the thirty-five thousand five hundred eleven dollars
25   ($35,511.00) plus interest in Social Security backpay was paid due to the disability of the
26   minor’s now deceased mother, upon whom the minor was dependent. The Complaint
27   alleges that on October 19, 2015, the Commissioner of Social Security found the minor’s
28   since deceased mother to have been disabled and found that the minor was her dependent.


                                                 -2-
      Case 2:20-cv-00275-DMF Document 24 Filed 04/17/20 Page 3 of 12



 1   The Complaint alleges that the minor’s since deceased mother was the minor’s payee, and
 2   on or about October 19, 2015, the minor’s since deceased mother received social security
 3   back payments as the minor’s payee in the amount of thirty-five thousand five hundred
 4   eleven dollars ($35,511.00). The minor’s since deceased mother deposited the thirty-five
 5   thousand five hundred eleven dollars ($35,511.00) in a bank account, but later turned such
 6   monies over to the minor’s maternal grandparents, who are defendants in this action.
 7   Thereafter, the minor’s mother died of cancer. The Complaint alleges that on or about
 8   December 26, 2016, the Commissioner of Social Security chose John (Jack) Cox to be the
 9   minor’s successor representative payee. The Complaint does not allege that the defendants
10   were at any time designated as payees for the minor by the Commissioner of Social
11   Security.
12          The Complaint seeks declaratory judgment that the minor is the owner of the thirty-
13   five thousand five hundred eleven dollars ($35,511.00). The Complaint further seeks an
14   order that the defendants pay the thirty-five thousand five hundred eleven dollars
15   ($35,511.00) plus interest into the Court. The Complaint seeks that the Court distribute
16   the thirty-five thousand five hundred eleven dollars ($35,511.00) to the minor by direct
17   payment to Plaintiff John (Jack) Cox. Finally, the Complaint seeks for the Court to “advise
18   Social Security of the existence and nature of these funds and pay same over to Social
19   Security to be handled by Social Security as required of them by 20 CFR § 404.2060” and
20   to “allow Mr. Cox to plead the Social Security Administration into this matter”.
21          The Complaint alleges subject matter jurisdiction pursuant to 28 U.S.C. §1331; 42
22   U.S.C. § 405(a), (b), and (i); 42 U.S.C. §1007 et seq.; and various administrative
23   regulations pertaining to Social Security Administration benefits.          The Complaint
24   specifically states that “this is not a 42 U.S.C. [§] 405(g) case”. Also, as noted above, the
25   Complaint requests declaratory judgment that the minor is the owner of the funds at issue.
26   II.    APPLICABLE LAW
27          The Court has an independent obligation to determine whether it has subject-matter
28   jurisdiction. Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999). Pursuant to Fed.


                                                 -3-
      Case 2:20-cv-00275-DMF Document 24 Filed 04/17/20 Page 4 of 12



 1   R. Civ. P. 12(h)(3), “[i]f the court determines at any time that it lacks subject-matter
 2   jurisdiction, the court must dismiss the action.”
 3          This Court is a limited jurisdiction court; this court has no jurisdiction beyond that
 4   conferred upon it by federal statute. Brandt v. Bay City Super Mkt., 182 F.Supp. 937, 939
 5   (N.D. Cal. 1960). Fed. R. Civ. P. 8(a)(1) requires that a complaint contain a “short and
 6   plain statement of the grounds for the court’s jurisdiction.” Further, the party asserting
 7   jurisdiction bears the burden of establishing jurisdiction. Lew v. Moss, 797 F.2d 747, 749
 8   (9th Cir. 1986). The United States Supreme Court has stated that a federal court must not
 9   disregard or evade the limits on its subject matter jurisdiction. Owen Equip. & Erection
10   Co. v. Kroger, 437 U.S. 365, 374 (1978). Thus, the Court is obligated to evaluate its subject
11   matter jurisdiction in each case and to dismiss a case when such jurisdiction is lacking. See
12   Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1116 (9th Cir. 2004); Fed. R. Civ. P. 12(h)(3).
13   Unlike state courts, federal courts only have jurisdiction over a limited number of cases,
14   and those cases involve either a question of federal law (federal question jurisdiction) or a
15   significant controversy between citizens of different states (diversity jurisdiction). See 28
16   U.S.C. §§ 1331, 1332. By a plain reading, neither 42 U.S.C. § 405(a), (b), and (i); 42
17   U.S.C. §1007 et seq.; nor the various administrative regulations pertaining to Social
18   Security Administration Employee benefits cited by Plaintiff confer jurisdiction of this
19   Court. The Court will review and consider potential apparent and stated basis for subject
20   matter jurisdiction for the matters raised in the Complaint.
21          A.     Federal Question Jurisdiction
22          For federal question jurisdiction, 28 U.S.C. § 1331 provides that district courts have
23   jurisdiction over “all civil actions that arise under the Constitution, laws, or treaties of the
24   United States.” The federal question jurisdiction statute, 28 U.S.C. § 1331, is applicable
25   only when the plaintiff sues under a federal statute that creates a right of action in federal
26   court. See Merrell Dow Pharms. Inc. v. Thompson, 478 U.S. 804, 807–12 (1986); see also
27   Utley v. Varian Assocs., Inc., 811 F.2d 1279, 1283 (9th Cir. 1987). For example, a
28   complaint that alleges only a federal constitutional violation, for example, is insufficient.


                                                  -4-
      Case 2:20-cv-00275-DMF Document 24 Filed 04/17/20 Page 5 of 12



 1   The Court’s “limited jurisdiction cannot be invoked so simplistically.” Yokeno v. Mafnas,
 2   973 F.2d 803, 807 (9th Cir. 1992); see also Lippitt v. Raymond James Fin. Servs., 340 F.3d
 3   1033, 1040 (9th Cir. 2003) (quoting Merrell Dow Pharmaceuticals, Inc. v. Thompson, 478
 4   U.S. 804, 813 (1986)) (it is a “long-settled understanding that the mere presence of a federal
 5   issue in a state cause of action does not automatically confer federal-question jurisdiction”).
 6   “[A] complaint alleging a violation of a federal statute as an element of a state cause of
 7   action, when Congress has determined that there should be no private, federal cause of
 8   action for the violation, does not state a claim ‘arising under the Constitution, laws, or
 9   treaties of the United States.’ ” Merrell Dow Pharm. v. Thompson, 478 U.S. at 817 (quoting
10   28 U.S.C. § 1331).
11            Further, federal district courts, as courts of original jurisdiction, may not serve as
12   appellate tribunals to review errors allegedly committed by state courts. MacKay v. Pfeil,
13   827 F.2d 540, 543 (9th Cir. 1987); Atlantic Coast Line R. Co. v. Brotherhood of Locomotive
14   Engineers, 398 U.S. 281, 296 (1970) (“lower federal courts possess no power whatever to
15   sit in direct review of state court decisions”). Rooker v. Fidelity Trust Co., 263 U.S. 413,
16   416 (1923) (jurisdiction possessed by the District Courts is strictly original; entertaining a
17   proceeding to reverse or modify state court judgment would be an exercise of appellate
18   jurisdiction).
19            B.      Diversity Jurisdiction
20            In 28 U.S.C. §1332, the United States Code specifies the requirements for federal
21   subject matter based on diversity of citizenship. For diversity jurisdiction pursuant to 28
22   U.S.C. § 1332, the plaintiff must be a resident of a different state than the defendants and
23   the matter in controversy must exceed the sum or value of $75,000, exclusive of interest
24   and costs. See Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir.
25   2003).
26            Diversity jurisdiction requires complete diversity, meaning, every plaintiff must be
27   diverse from every defendant. Owen Equipment & Erection Co. v. Kroger, 437 U.S. 365,
28   373 (1978). To establish a party's citizenship in a particular state, a party must prove that


                                                   -5-
      Case 2:20-cv-00275-DMF Document 24 Filed 04/17/20 Page 6 of 12



 1   the person is “domiciled” in that state. Lew v. Moss, 797 F.2d 747, 749 (9th Cir. 1986). A
 2   natural person is domiciled in the location in which he or she has established a fixed
 3   habitation or adobe, and has an intention to remain permanently or indefinitely. Owens v.
 4   Huntling, 115 F.2d 160, 162 (9th Cir. 1940) (citations omitted).          “[T]he existence of
 5   domicile for purposes of diversity is determined as of the time the lawsuit is filed.” Lew,
 6   797 F.2d at 750. “ ‘Domicile’ is not necessarily synonymous with ‘residence,’ and one can
 7   reside in one place but be domiciled in another.”        Miss. Band of Choctaw Indians v.
 8   Holyfield, 490 U.S. 30, 48 (1989). A change in domicile requires the physical presence at
 9   the new location with an intention to remain there indefinitely. See Williamson v. Osenton,
10   232 U.S. 619, 624 (1914); Lew, 797 F.2d at 750. A person's old domicile is not lost until
11   a new one is acquired, and there is a presumption in favor of an established domicile as
12   against an allegedly newly acquired one. Lew, 797 F.2d at 750-51.
13          The federal diversity statute has particular provisions regarding citizenship of
14   corporations. See 28 U.S.C. § 1332(c)(1). As explained by the Ninth Circuit:
15
            For purposes of determining diversity jurisdiction, “a corporation shall be
16          deemed to be a citizen of every State ... by which it has been incorporated
            and of the State ... where it has its principal place of business.” 28 U.S.C. §
17
            1332(c)(1). While a corporation’s state of incorporation can be determined
18          with ease, its principal place of business often proves elusive. To simplify
            the jurisdictional inquiry, the Supreme Court has defined “principal place of
19          business” to mean “the place where the corporation’s high level officers
20          direct, control, and coordinate the corporation’s activities.” Hertz Corp. v.
            Friend, 559 U.S. 77, 80, 130 S.Ct. 1181, 175 L.Ed.2d 1029 (2010). This
21          “nerve center” is “typically ... found at a corporation’s headquarters.” Id. at
22          81, 130 S.Ct. 1181.
23   3123 SMB LLC v. Horn, 880 F.3d 461, 462–63 (9th Cir. 2018). The diversity jurisdiction

24   statute states that:

25          a corporation shall be deemed to be a citizen of every State and foreign state
26          by which it has been incorporated and of the State or foreign state where it
            has its principal place of business, except that in any direct action against the
27          insurer of a policy or contract of liability insurance, whether incorporated or
28          unincorporated, to which action the insured is not joined as a party-
            defendant, such insurer shall be deemed a citizen of--


                                                  -6-
      Case 2:20-cv-00275-DMF Document 24 Filed 04/17/20 Page 7 of 12



 1                 (A) every State and foreign state of which the insured is a citizen;
 2                 (B) every State and foreign state by which the insurer has been
            incorporated; and
 3                 (C) the State or foreign state where the insurer has its principal place
            of business[.]
 4
     28 U.S.C. § 1332(c)(1).
 5
            In addition to full diversity of parties, diversity jurisdiction requires the amount in
 6
     controversy to exceed $75,000 exclusive of interest and costs. See 28 U.S.C. § 1332(a)(1).
 7
     When, as here, “the plaintiff originally files in federal court, ‘the amount in controversy is
 8
     determined from the face of the pleadings.’ ” Geographic Expeditions, Inc., v. Estate of
 9
     Lhotka ex rel. Lhotka, 599 F.3d 1102, 1106 (9th Cir.2010) (quoting Crum v. Circus Enters.,
10
     231 F.3d 1129, 1130 (9th Cir.2000)). The Ninth Circuit has explained that:
11
12          [t]he amount in controversy alleged by the proponent of federal jurisdiction-
            typically the plaintiff in the substantive dispute-controls so long as the claim
13
            is made in good faith ... [Crum, 231 F.3d at 1131) ]. “To justify dismissal, it
14          must appear to a legal certainty that the claim is really for less than the
            jurisdictional amount.” Id. (internal quotation omitted). This is called the
15          “legal certainty” standard, which means a federal court has subject matter
16          jurisdiction unless “upon the face of the complaint, it is obvious that the suit
            cannot involve the necessary amount.” St. Paul Mercury Indemnity Co. v.
17          Red Cab Co., 303 U.S. 283, 292, 58 S.Ct. 586, 82 L.Ed. 845 ... (1938).
18   Id. See also Riggins v. Riggins, 415 F.2d 1259, 1269 (9th Cir.1969) ( “The basic rule is
19   that, for jurisdictional purposes, the amount in controversy is measured by the amount of
20   the claim.... This rule is subject to the qualification that the amount of the claim must appear
21   to be in good faith and not fictitiously asserted simply to allege a sum sufficient for federal
22   jurisdiction.”).
23          C.      Jurisdiction Over Social Security Appeals From Agency Decision
24          Pursuant to 42 U.S.C. § 405(g), this Court has subject matter jurisdiction to review
25   final decisions of the Commissioner of Social Security regarding applications for Social
26   Security benefits when a timely action is brought by an individual who was a party in the
27   administrative proceedings. 42 U.S.C. § 405(g) states in pertinent part:
28


                                                  -7-
         Case 2:20-cv-00275-DMF Document 24 Filed 04/17/20 Page 8 of 12



 1           (g) Judicial review
 2           Any individual, after any final decision of the Commissioner of Social
             Security made after a hearing to which he was a party, irrespective of the
 3           amount in controversy, may obtain a review of such decision by a civil action
             commenced within sixty days after the mailing to him of notice of such
 4
             decision or within such further time as the Commissioner of Social Security
 5           may allow. Such action shall be brought in the district court of the United
             States for the judicial district in which the plaintiff resides, or has his
 6
             principal place of business, or, if he does not reside or have his principal
 7           place of business within any such judicial district, in the United States
             District Court for the District of Columbia. As part of the Commissioner's
 8           answer the Commissioner of Social Security shall file a certified copy of the
 9           transcript of the record including the evidence upon which the findings and
             decision complained of are based. The court shall have power to enter, upon
10           the pleadings and transcript of the record, a judgment affirming, modifying,
11           or reversing the decision of the Commissioner of Social Security, with or
             without remanding the cause for a rehearing.
12
             D.    Declaratory Judgment Act
13
             The Declaratory Judgment Act provides that “any court of the United States, upon
14
     the filing of an appropriate pleading, may declare the rights and other legal relations of any
15
     interested party seeking such declaration” but specifically requires that it has to be a “case
16
     of actual controversy within its jurisdiction.” 28 U.S.C. § 2201(a).1 The Declaratory
17
     Judgment Act, 28 U.S.C. § 2201, is not a jurisdictional statute. See Fiedler v. Clark, 714
18
     F.2d 77, 79 (9th Cir.1983). Stated another way, the Declaratory Judgment Act, 28 U.S.C.
19
     § 2201, is not an independent source of federal jurisdiction. The purpose of the Declaratory
20
     Judgment Act is to provide an additional remedy once jurisdiction is found to exist on
21
     another ground. See Benson v. State Bd. of Parole and Probation, 384 F.2d 238, 239 (9th
22
     Cir. 1967), cert. denied, 391 U.S. 954 (1968).
23
24   1
       28 U.S.C.A. § 2201(a) states: “In a case of actual controversy within its jurisdiction,
     except with respect to Federal taxes other than actions brought under section 7428 of the
25   Internal Revenue Code of 1986, a proceeding under section 505 or 1146 of title 11, or in
     any civil action involving an antidumping or countervailing duty proceeding regarding a
26   class or kind of merchandise of a free trade area country (as defined in section 516A(f)(10)
     of the Tariff Act of 1930), as determined by the administering authority, any court of the
27   United States, upon the filing of an appropriate pleading, may declare the rights and other
     legal relations of any interested party seeking such declaration, whether or not further relief
28   is or could be sought. Any such declaration shall have the force and effect of a final
     judgment or decree and shall be reviewable as such.”

                                                  -8-
      Case 2:20-cv-00275-DMF Document 24 Filed 04/17/20 Page 9 of 12



 1          “Even if there is an actual controversy [within its jurisdiction], the district court is
 2   not required to exercise declaratory judgment jurisdiction, but has discretion to decline that
 3   jurisdiction” if doing so would better serve the policy behind the Declaratory Judgment
 4   Act, which is to afford relief from uncertainty with respect to rights, status, and other legal
 5   relations. EMC Corp. v. Norand Corp., 89 F.3d 807, 810 (Fed. Cir. 1996) (citing Public
 6   Serv. Comm'n v. Wycoff, Co., 344 U.S. 237, 241 (1952) and overruled in part on other
 7   grounds, MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118 (2007)).
 8          E.     Interpleader
 9          [I]nterpleader is only a procedural device” which “does not convey jurisdiction on
10   the courts.” Aetna Life Ins. Co. v. Bayona, 223 F.3d 1030, 1033 (9th Cir. 2000), as
11   amended on denial of reh'g and reh'g en banc (Nov. 3, 2000). “Accordingly, a party
12   seeking to bring an interpleader action in federal court must establish statutory
13   jurisdiction.” Id.
14   III.   ANALYSIS
15          The Complaint specifically states that “this is not a 42 U.S.C. [§] 405(g) case”.
16   Plaintiff is correct that 42 U.S.C. § 405(g) does not confer jurisdiction on this Court for the
17   matters raised in the Complaint. Plaintiff is not challenging an administrative decision of
18   the Commissioner of Social Security. Nor does the Court have diversity jurisdiction in this
19   case pursuant to 28 U.S.C. § 1332. Diversity of the parties is not addressed in the
20   Complaint and the amount in controversy is too low in any event. Further, as discussed
21   above, the Declaratory Judgment Act, 28 U.S.C. § 2201, is not a jurisdictional statute and
22   does not confer jurisdiction on this Court. Also, Plaintiff’s request for some type of
23   interpleader relief does not establish subjection matter jurisdiction. In addition, 42 U.S.C.
24   § 405(a), (b), and (i); 42 U.S.C. §1007 et seq.; and the various administrative regulations
25   pertaining to Social Security Administration Employee benefits cited by Plaintiff are not
26   jurisdictional provisions and do not confer jurisdiction of this Court. Those statutory
27   provisions and regulations do not authorize a private right of action in this Court.
28


                                                  -9-
     Case 2:20-cv-00275-DMF Document 24 Filed 04/17/20 Page 10 of 12



 1          Remaining is whether there is federal question jurisdiction pursuant to 28 U.S.C. §
 2   1331. The Court concludes that it does not have federal question jurisdiction over the
 3   Complaint. “Federal question jurisdiction only arises ‘when the plaintiff sues under a
 4   federal statute that creates a right of action in federal court.’ ” Pence v. Arizona, No. CV-
 5   17-01857-PHX-GMS, 2017 WL 2619135, at *2 (D. Ariz. June 16, 2017) (quoting Williams
 6   v. United Airlines, Inc., 500 F.3d 1019, 1021–22 (9th Cir. 2007)). Plaintiff has not done
 7   so.2
 8          Plaintiff cites Peace v. Peace, 234 Ariz. 546, 323 P.3d 1197 (Ct. App. 2014) in
 9   support of his position that this Court has jurisdiction over the Complaint. Plaintiff’s
10   reliance on Peace to support this action is misplaced. The Peace case did hold that due to
11   federal preemption, the Arizona courts lack jurisdiction to review management of
12   derivative Social Security benefits, to find a party in contempt concerning the misuse of
13   such funds, or to enter a civil judgment in favor of a plaintiff on the basis of representative
14   payee misuse of funds. Yet, the Peace case did not and could not hold that Congress
15   established a private right of action in federal court against non-payees to challenge
16   possession and use of funds that were previously distributed by the Commissioner of Social
17   Security. As explained in Peace:
18
            Congress and the Social Security Administration (“SSA”) have enacted
19          extensive oversight mechanisms regarding the use of these federal funds,
            indicating congressional intent to occupy the field. See, e.g., 42 U.S.C. §
20
            408(a)(5) (“Whoever ... having made application to receive payment under
21          this subchapter for the use and benefit of another and having received such a
            payment, knowingly and willfully converts such a payment, or any part
22
            thereof, to a use other than for the use and benefit of such other person ...
23          shall be guilty of a felony and upon conviction thereof shall be fined under
            Title 18 or imprisoned for not more than five years, or both.”); 42 U.S.C. §
24          405(j)(3)(A) (“[T]he Commissioner of Social Security shall establish a
25          system of accountability monitoring whereby [a representative payee] shall
            report not less often than annually with respect to the use of such
26
     2
       Neither 42 U.S.C. § 405(a), (b), and (i); 42 U.S.C. §1007 et seq.; nor the various
27   administrative regulations pertaining to Social Security Administration Employee benefits
     cited by Plaintiff create a private right of action. Nor does any other section of 42 U.S.C.
28   § 405 except for subsection (g), which does not apply to the Complaint, as Plaintiff
     correctly points out.

                                                 - 10 -
     Case 2:20-cv-00275-DMF Document 24 Filed 04/17/20 Page 11 of 12



 1            payments.”); 20 C.F.R. § 404.2065 (explaining record keeping requirement
 2            of representative payee); 20 C.F.R. § 404.2025 (explaining ability of the SSA
              to stop sending benefit payments to representative payee for non-
 3            compliance). As the West Virginia Supreme Court has noted:
 4
                    It is clear from the U.S.C. and the C.F.R. that the SSA is in the
 5                  proper position to address [mismanagement of funds], either
                    administratively or by referral to the appropriate authorities for
 6
                    prosecution under United States Code. The [state] court lacks
 7                  jurisdiction to order that the funds be returned, or to mandate
                    where they are to be distributed.
 8
 9            In re Haylea G., 231 W.Va. 494, 745 S.E.2d 532, 539 (2013); see also In re
              Ryan W., 434 Md. 577, 76 A.3d 1049, 1059 (2013) (“[S]uch disputes are for
10            resolution within the federal administrative process and subject to further
11            federal judicial review.”).

12   Peace, 234 Ariz. at 548, 323 P.3d at1199. As explained in Peace, the federal remedies for

13   payee misuse of funds exist, but these remedies do not include a private right of action in

14   the United States District Court.

15            Further, in Peace, the Arizona Court of Appeals addressed a situation regarding

16   payee misuse of funds.3 In contrast, the gravamen of the Complaint in this case is that the

17   defendants, who were never payees, converted the minor’s funds to their own use. The

18   Peace case did not address state court jurisdiction for a claim for conversion of previously

19   distributed funds by non-payee defendants. See Autoville, Inc. v. Friedman, 20 Ariz.App.

20   89, 510 P.2d 400, 402 (1973) (“The gravamen of [conversion] is [ ] the wrongful

21   interference with another's ownership or right of possession.” (citations omitted)); Focal

22   Point, Inc. v. U-Haul Co. of Arizona, 155 Ariz. 318, 319, 746 P.2d 488, 489 (Ct. App.

23   1986).

24            Plaintiff has not raised a federal question as set forth in 28 U.S.C. § 1331, the

25   Complaint does not request review of a decision of the Commissioner of Social Security

26   under 42 U.S.C. § 405(g), and diversity jurisdiction has not been established.

27
     3
       The Arizona Court of Appeals points out that the lower family court “apparently
28   determined Wife should have been the designated representative payee entitled to receive
     the children's Social Security benefits.” Peace, 234 Ariz. at 548, 323 P.3d at 1199.

                                                  - 11 -
     Case 2:20-cv-00275-DMF Document 24 Filed 04/17/20 Page 12 of 12



 1           For the reasons above, the Court finds that it lacks subject matter jurisdiction over
 2   the Complaint and therefore dismisses the Complaint without prejudice.
 3           Accordingly,
 4           IT IS THEREFORE ORDERED dismissing the Complaint without prejudice for
 5   lack of subject matter jurisdiction.
 6           IT IS FURTHER ORDERED denying Defendants’ motion to dismiss (Doc. 8) as
 7   moot.
 8           IT IS FURTHER ORDERED denying Defendants’ motion to strike (Doc. 19)
 9           IT IS FURTHER ORDERED denying Plaintiff’s motion for entry of default (Doc.
10   16).
11           IT IS FURTHER ORDERED directing the Clerk of the Court seal Plaintiff’s
12   Complaint at document 17.
13           IT IS FURTHER ORDERED directing the Clerk of the Court to redact the minor’s
14   name from the Complaint at page 5, line 24 and refile the newly redacted Complaint so
15   that the public record contains a Complaint that complies with redaction rules.
16           IT IS FURTHER ORDERED the Clerk of Court is directed to dismiss this action
17   without prejudice.
18           Dated this 17th day of April, 2020.
19
20
21
22
23
24
25
26
27
28


                                                   - 12 -
